UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

EASTERN SAVINGS BANK, F SB,

Plaintiff,
-against-

LINFORD W. JOHNSON, INDIVIDUALLY
AND AS ADMINISTRATOR OF THE
ESTATE OF MULVINA ECCLESTON; NEW
YORK CITY ENVIRONMENTAL CONTROL
EOARD, MICHAEL J OHNSON, WILLIAM
ROBINSON, ARLENE WILLIAMSON,
KALICH WILLIAMSON, and AGATHA
JOHNSON,

Defendants.

 

PLEASE TAKE NOTICE that upon the attached affidavit of Kevin S. Golding,

Civil Case No. 13-cv-6070-AMD-ST

NOTICE OF MOTION

sworn to on November 2" 2020 and upon the affirmation herein, Counsel for the Defendant

Linford Johnson will move this Court, before the Honorable Steven L. Tiscione, United Stat =s

District Magistrate Judge of the United States District Court for the Eastern District of New

York, located at 255 Cadman Plaza East, Brooklyn, NY 11201, on a date and time to j»e

designated by the Court, if necessary, for an order relieving Kevin Golding and Golding &
Associates, PLLC pursuant to LOCAL Civ. R. 1.4 and in compliance with New York Rules of
Prof. Conduct 1.16(c) (7), as Counsel for Defendant Linford Johnson

Dared New York, New York
November 2™ 2020

 

Esq.,
GOLDING & ASSOCIATES PLLC
Attorneys for Detgngint

 

 

By Kevin S. Golding, Esq.,
Golding & Associates PLLC
299 Broadway, Suite 710
New York, New York 10007
Tel: (212) 385-2417

Fax: (212) 385-2418

All counsel of record for all appearing parties via EDNY electronic Case Filing system

To:

Kriss & Feuerstein LLP
Attorneys for Plaintiff

360 Lexington Avenue, Suite 1200
New York, New York 10017

Tel: (212) 661-2900
Fax: (212) 661-9397

Linford Johnson/Defendant
356 East 31st Street, apt 1R
Brooklyn, NY 11226

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

EASTERN SAVINGS BANK, FSB,

Plaintiff,
-against-

LINFORD W. JOHNSON, INDIVIDUALLY
AND AS ADMINISTRATOR OF THE
ESTATE OF MULVINA ECCLESTON; NEW
YORK CITY ENVIRONMENTAL CONTROL
BOARD, MICHAEL JOHNSON, WILLIAM
ROBINSON, ARLENE WILLIAMSON,
KALICH WILLIAMSON, and AGATHA
JOHNSON,

Defendants.

 

Xx

Civil Case No. 13-cv-6070-AMD-ST

ATTORNEY AFFIRMATION
IN SUPPORT OF MOTION
TO BE RELIEVED AS COUNSEL

Pursuant to LOCAL CIV R. 1.4, Kevin. S. Golding, Esq., (“Movant”) hereby notifies the

parties and the Court of his intent to be relieved as counsel for Defendant. Movant states the

following grounds in support of this notice of motion:

1. Defendant, LINFORD JOHNSON, has been difficult to communicate with over a
period of time particularly after March 2020. Moreover there is a current discovery

request made by the Plaintiff and our client has failed to respond diligently to the

ciscovery request, or in a manner to enable effective representation of counsel going

forward in his defense.

2. After the court’s conference on or around August 7, 2020, I was instructed to file .:

Notice of Appearance on or before August 14" 2020 and to create a new discover’

schedule with opposing counsel. Exhibit A

 
3. Before confirming the discovery schedule with opposing counsel I needed to confirm it

with the defendant and request that he bring in all the necessary documents and

materials.

4. Not being in touch with the client despite calling him several times with no results we
sent a letter to his residence on September 14, 2020 by regular mail and again by certificate
of mailing on September 18" 2020 See Exhibit B

6. On Monday, September 21, 2020 at about 5:00p.m., the defendant, Linford Johnson,
appeared at the office in Manhattan with an excuse of having being away in Miami at a
funeral of his Aunt. He said he would come back to the office the next day with proof of his

absence and he did not appear. Instead he went to our Brooklyn office and left his email
address.

7. T have endeavored to keep opposing counsel informed at all times as a good faith

effort to keep him abreast with his ongoing efforts in answering the discovery demand. See
Exhibit C.

9. Under these circumstances, I am unable to litigate the defendant’s case in a zealous

manner due to non-cooperation by the client in the conduct of his defense.

10. Furthermore, as mentioned above it was required that I file a Notice of Appearance o:
this matter on or before August 14 2020. I decided to file the Notice in person as I was awart
that there might be technical difficulties with the online system that may result in a lat:
filing. I went to the court on August 14" 2020, and after going through the security checks.
was instructed not go any further, but to simply drop the Notice of Appearance in a box and
get a copy stamped. A security officer confirmed that this was the correct the procedure.

See attached Exhibit D proof of filing of the Notice of Appearance on August 14" 2020

 
11. It was not until I received the motion to appear on October 15" 2020 that I realized that
the court part had no knowledge of my filing. I was then instructed to eflile the notice and I

did so after experiencing some technical difficulties, see Exhibit E

12. That on October 15" 2020 I drove from Brooklyn and arrived at the Court a few
minutes after 11am, I looked at the original letter from the court see Exhibit F and ther.
went to the courtroom for the Honorable Jerold C. Feurerstien The room was empty so |
then went to the clerks office who sent me to the 9" floor for your Honors courtroom
Having found no room with your Honors name, I went back to the clerks office and was told
by another clerk that your Honors courtroom was now on the 7 floor. Having arrived at the
7" floor I arrived at your honors court room, but nobody was there. I waited for a few
minutes and called your Honors chambers and left a voicemail. I then called my adversary
Mr. Greg Friedman Esq who told me what happened, namely that his office was to file a
default motion on or before 10/30/20 and that our office was to refile their motion to be

relieved as counsel. At no point did I intentionally or willfully miss the court date.

13. No prior application for the relief requested herein has been made to this or any other
Court.

WHEREFORE, for the foregoing reasons, Law Office of Golding & Associates PLLC
respectfully requests that this Court issue an Order relieving Golding and Associates
PLLC and Kevin S. Golding, Esq., as Defendant’s counsel and staying the within action
for a sufficient period of time so as to allow Defendant to retain new counsel, and that

this Court grant such other, further relief as may seem just and proper.

Dated: New York, New York
November 2"4, 2020

GOLDING

on

  
 
 

=
Kevin S. Golding, Esq.,

Golding & Associates PLLC

Attorney for Defendant- Linford Johnson

 
299 Broadway, Suite 710
New York, New York 10607
(212) 385-2417

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

EASTERN SAVINGS BANK, FSB,
Civil Case No. 13-cv-6070-AMD-ST

Plaintiff,
-against-
LINFORD W. JOHNSON, INDIVIDUALLY PROPOSED ORDER
AND AS ADMINISTRATOR OF THE GRANTING MOTION
“TATE OF MULVINA ECCLESTON; NEW TO BE RELIEVED AS COUNSEL
YORK CITY ENVIRONMENTAL CONTROL
BOARD, MICHAEL JOHN SON, WILLIAM Date:
ROBINSON, ARLENE WILLIAMSON, Time:
K.ALICH WILLIAMSON, and AGATHA v Judge: The Hon. Steven L. Tiscione
JCHNSON,
Defendants.

 

 

x

Kevin S. Golding, FEsq., and Golding & Associates PLLC seeks to withdraw as counsel
for Defendant in the above-captioned litigation pursuant to LOCAL CIV R. 1.4 and New York
ules of Professional Conduct 1.16(c)(7). As this Court finds that Mr. Golding, Esq., has
submitted satisfactory reasoning for withdrawal, and that the granting of this Motion will not
cause substantial prejudice or delay to any party,

IT IS HEREBY ORDERED that Kevin S. Golding’s and Golding & Associates PLLC
Motion to be relieved as Counsel for Defendant is GRANTED, and Kevin S. Golding end
Golding & Associates PLLC is hereby withdrawn as counsel in this litigation.

LiATED: By:

Hon. Steven L. Tiscoine

 

 

United States District Court

 
 

EXHIBIT A

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

X
EASTERN SAVINGS BANK, FSB,
Case No. 13-cv-06070-NGG-RLM
Plaintiff,
-against- AMENDED INITIAL
SCHEDULING ORDER
MULVINA ECCLESTON, LINFORD W.
JOHNSON, NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD,
MICHAEL JOHNSON, WILLIAM ROBINSON,
ARLENE WILLIAMSON, KALICH WILLIAMSON,
and AGATHA JOHN SON,
Defendants.
x

Upon consent of the appearing parties and their counsel, it is hereby ORDERED as
follows:

1) Defendant’s disclosures required by Rule 26(a)(1) of the Federal Rules of Civil
Procedure must be completed by October 5, 2020, if not yet completed.

2) Defendant’s Initial document requests and interrogatories will be served no later than
September 15, 2020. The parties are aware that the presumptive cap on the number of
interrogatories is 25, including subparts.

3) Defendant’s Responses to Plaintiff's initial document requests and interrogatories will be
served no later than October 5, 2020.

4) Plaintiffs Responses to Defendant’s initial document requests and interrogatories will be
served no later than October 29, 2020.

5) All non-expert witness party depositions must be completed by November 13, 2020.
6) All discovery, including any depositions of experts, shall be completed on or before

November 30, 2020. (Generally, this date must be no later than 9 months after the
initial conference.)

 

7) Any dispositive motion practice must be commenced by December 30, 2020, within 30
days of the close of all discovery. Parties must consult the Individual Rules of the
District Judge assigned to this case to determine, inter alia, if a pre-motion conference
letter is required before a dispositive motion is filed, whether a Local Rule 56.1 statement
must be submitted with the motion and whether such a motion must be “bundled.”

 
8) A proposed joint pre-trial order must be filed (or if required by the District Judge, a
scheduling date must be requested) by January 29, 2021, within 60 days of the close of
fact discovery.

Dated: Brooklyn, New York

 

STEVEN L. TISCIONE
UNITED STATES MAGISTRATE JUDGE

CONSENTED TO BY COUNSEL:

Signature: /s/ Greg A. Friedman
Greg Friedman, Esq. (GF4506)
KRISS & FEUERSTEIN LLP
Attorneys for Plaintiff

360 Lexington Avenue, 12" Floor
New York, New York 10017
(212) 661-2900
gfriedman@kandfllp.com

Signature:
Kevin Golding, Esq.

Golding & Associates PLLC

Attorney for Defendant Linford Johnson
299 Broadway, Suite 710

New York, New York 10007

(212) 385-2417

 

 
 

EXHIBIT B

 
 

in

 

 

 

 
wee es Te

d Jel fH. aig 0 i SOE Ts Aa Ae ei A kk le gh ik es am. a aes:

si et and a i ek He, io. ore

wsies J

_ oat 2

[St RE Se Ne ge wowwuwao Le

ES Form ere “Aprii Piet ae foo une See Reverse for iit

 
EXHIBIT C

 
He came in last week, then disappeared again, we will be filing our motion to be
relleve TNs yrs

FAP Ppp»

On Oct 2, 2020, at 10:12 AM, Greg Friedman <gfriedman@kandfllp.com> wrote:

 

 

Kevin:
Have you been in contact with your client?

Thanks.

Greg A. Friedman

Kriss & Feuerstein LLP

360 Lexington Avenue, Suite 1200
New York, NY 10017

Phone: 212-661-2900 Ext. 4170
Fax: 212-661-9397

Email: gfriedman@kandfllp.com

<image001.png>

From: goldingassociates99 @gmail.com <goldingassociates99 @gmail.com>
Sent: Wednesday, September 16, 2020 1:52 PM

To: Greg Friedman <gfriedman@kandfllp.com>
Subject: Re: Eastern Savings Bank v. Lindford Johnson

[EXTERNAL]

Dear Friedman,

 

 
 

Dear Friedman,

| am ready to inform you that we still have not yet heard from our client. We have mailed
him a letter, if he does not respond by Monday September 21st 2020, then we will begin
the process of filing the appropriate motions to be relieved from this case.

Yours
Kevin Golding

Sent from my iPhone

On Sep 4, 2020, at 11:50 AM, Greg Friedman <gfriedman@kandfllp.com> wrote:

Kevin:

The Court held a hearing today on our joint request to adjourn the settlement
conference to December 9, 2020. The Court granted the request and set the Settlement
Conference for December 9, 2020 at 12:00pm with settlement statements due to the
Court by December 6, 2020.

Greg A. Friedman

| Kriss & Feuerstein LLP

360 Lexington Avenue, Suite 1200
New York, NY 10017

Phone: 212-661-2900 Ext. 4170
Fax: 212-661-9397

Email: gfriedman@kandfllo.com

<image001.png>

 
Waiting to hear trom cle: |

S ONT TrAr
eo ae Hs 2

-

On Aug 31, 2020, at 9:26 AM, Greg Friedman <gfriedman@kandflip.com>
wrote:

Kevin:

We need to get this before the Court immediately. Please confirm you are reviewing and
| | will have an answer from you today. Thanks.

Greg A. Friedman

Kriss & Feuerstein LLP

360 Lexington Avenue, Suite 1200
New York, NY 10017

| Phone: 212-661-2900 Ext. 4170
Fax: 212-661-9397

Email: gfriedman@kandfllp.com

 

| <image001.png>

From: Greg Friedman
Sent: Friday, August 28, 2020 9:49 AM
To: ‘goldingassociates99 @gmail.com' <goldingassociates99 @ gmail.com>

nn enna oe ene ee nr cetacean

Ce: Michael Bonneville <mbonneville@kandillp.com>
Subject: Eastern Savings Bank v. Linford Johnson

Kevin:

Please review the attached Amended Discovery Stipulation and the attached joint letter

 

 
Confirmed
Sent Trom my se

On Sep 1, 2020, at 3:27 PM, Greg Friedman <gfriedman@kandfllo.com>
wrote:

Kevin,

As discussed, attached is a joint letter requesting the settlement conference be
adjourned From September 9 to December 9. Please confirm your approval and we will
file the letter today.

Greg A. Friedman

Kriss & Feuerstein LLP

360 Lexington Avenue, Suite 1200
New York, NY 10017

Phone: 212-661-2900 Ext. 4170
Fax: 212-661-9397

Email: gfriedman@kandfllp.com

<image001.png>

 

<DOCS-#1680628-Vv1 -9-1-20_-_Letter_to_Judge_Tiscione_(002).docx>

 
v1: Goldingassociates99@gmail.com
‘t: Notice of appearance

 

~

ate: Aug 14, 2020 at 4:46:57 PM
To: Greg Friedman gfriedman@kandflip.com

Attached please find a copy of the notice of a package that was filed in the

federal court today

   
 

RIC) OOURT
OF NEW YoOrRe
VINGS BANK, FSH. Plaindit,

 

PH Nd remo ia

 

Case Ne

AULVINA ECCLE STON, LINFORD W. JOHNSON,
JEW YORK CITY E WVIRONMENTAL CONTROL
BOARD. MICHAEL JOHNSON, WILLIAM
ROBINSON, ARLENE Wr JAMSON, KALICH
WILLIAMSON, and AGATHA JOHNSON,

Defendant(s),

 

  

 

 

Please take notice, that Kevin § Gold

-*5 Rroulway, Suite 710. New York, NY 10009
® IOHNSON and demends that all Focther pleadings
below.

Dated: New York, New York
August 14" 2020

  

Reye-® Colding , Esq
Gliding & Associates PLLC
09 Broadway, Suite 710
New York, NY 1007

Hang of The Law fin of Golding & Associates. PLLC,

Sev (AS070 ARDY. ST

, Herein appears on behalf of the Detendant,

 

we

S:OlWy Al

situated at
bak Rag
eT A

and ccrrespondence be sent ip the address

ae &
ag &
Sig

 
(272) 384-2417

& IMOWOG ALY Ang AS ADP ok gi CUT OF Mew Gee uty an.

eT

 

 
 

[EXTERNAL]

| just called your office number and nobody picked up you can reach me on my cell
phone on 646-208-7709 and please if | don’t pick up leave a message

Sent from my iPhone

On Aug 6, 2020, at 10:49 AM, Greg Friedman <gfriedman@kandfllp.com> wrote:

To Whom It May Concern:

| am writing to apprise you of the hearing scheduled for tomorrow, August 7, 2020 with
respect to Plaintiff's motion to compel and pursuant to Judge Tiscione’s order set forth
below:

ORDER deferring ruling on 94 Motion to Strike: Defendants shall file a response by
8/5/2020. A Motion Hearing will be held by phone with all counsel at 12:00 p.m. on
August 7, 2020 before the undersigned. Counsel shall dial into the conference using the
number 888-557-8511 along with access code 3152145. So Ordered by Magistrate
Judge Steven Tiscione on 7/29/2020. (Vasquez, Lea) (Entered: 07/29/2020)

Greg A. Friedman

Kriss & Feuerstein LLP

360 Lexington Avenue, Suite 1200
New York, NY 10017

Phone: 212-661-2900 Ext. 4170
Fax: 212-661-9397

Email: gfriedman@kandfllp.com

<image001.png>

From: Evelyn Abiola <evelynabiola@ gmail.com>
Sent: Thursday, August 6, 2020 10:26 AM
To: Greg Friedman <gfriedman @kandfllp.com>

 
EXHIBIT D

 
IN THE UNITED STA

TES DISTRICT COURT
FOR THE EASTERN

DISTRICT OF NEW YORK

Xx
EASTERN SAVINGS BANK, FSB, Plaintiff,

Case No. 13-cv-036070-AMD-ST
-Against-

   

 

Defendant(s),
fe 3
4 Saeed
t = 4
eo oy nape
CO exy ane er
rnin a
Sem &
<3 Set a
aR pe oy
xX $ ~
% oS
‘y -
a en

Please take notice, that Kevin § Golding of The Law firm of Golding & Associates, P.L.L,C. situated at_
299 Broadway, Suite 710, New York, NY 10007, herein appear.

LaUT Een

8 on behalf of the Defendant, BEESTA

» JOHNSON,and demands that all further pleadings and correspondence be sent to the address listed
below.

Dated: New York, New York
August 14" 2920

 
  
 

  

evig Golding » Esq.
Olding & Associates PLLC
299 Broadway, Suite 710

New York, NY 10007
(212) 385.2417

. - ‘ MoelUIe Ce asp.
¥ INDVOCALY DO AS ADMWIIST@ wh of 7H ESTATE CK Mowus Fes Ro

 

 

 

 

 

 

 
EXHIBIT E

 
PACER Service Center

Phone: 210-301-6440

Toll Free: 800-676-6856

Frequently Asked Questions: http://

www.pacer. uscourts.gov/psc/hfag.html

For Account Information: https://pacer.uscourts.gov/my-
account-billing/manage-my-account-login

 

From: Kevin Golding <goldks@gmail.com>
Sant: Friday, September 25, 2020 5:34 PM
To: info kgoldinglaw.com <info@kgoldinglaw.com>:; PACERMAIL/SAT/

AJ/USCOURTS <pacermail @psc.uscourts.gov>
Subject: Re: PACER Account Registration Created

 

the link to manage my account does not open

On Fri, Sep 25, 2020 at 5:19 PM info kgoldinglaw.com
<info@kgoldinglaw.com> wrote:

Jet Outlook for iOS

From: do not reply@psc.uscourts.gov
<do_not reply@psc.uscourts.gov>
_ Sent: Thursday, September 24, 2020 4:59:17 PM
To: info kgoldinglaw.com <info@kgoldinglaw.com>
Subject: PACER Account Registration Created

 

[|

Your PACER account has been created. Please ensure the
information below is correct:

‘Account Number @iiumiee oe |

 

 

 
ContactName Kevin Golding
User Name eg
Account Status Activation Required _

 

Although you have a PACER account, your search privileges are
not activated. Your authentication token will be delivered by U.S.
mail in 7 to 10 business days. Activation instructions are providec
in the fetter you receive. You may fog in and perform other
activities (e.g., e-file, request filing privileges), but you will not be
able to perform a search until your privileges have been enabled.
If you want to receive instant access to PACER search privileges,
log in to Manage My Account at https://pacer.psc. uscourts.gov/
pscof. Select Activate Case Search Privileges. Click the link in the
instructions and provide your credit card information. If the card is

validated, your privileges will be activated.

NOTE: Please do not reply to this message. This is an automated
message sent from an unmonitored mailbox. If you have questions
or comments, please email them to pacer@psc.uscourts.gov or
call the PACER Service Center at (800) 676-6856 between 8 AM
and 6 PM CT Monday through Friday.

 
From: PACERMAIL/SAT/AO/USCOURTS pacermail@psc.uscourts.gov

Subject: RE: PACER Account Registration Created
Date: Sep 28, 2020 at 10:16:48 Ph
To: Kevin Coreg i g ail.com

 

Hello: The Address Verification System (AVS) credit card
network conducts PACER’s credit card validation. AVS isa
system used to verify the identity of the person claiming to
own the credit card. The AVS checks the billing address of
the credit card provided. It could not verify your card.

You may retry the AVS verification online. Go to
www.pacer.uscourts.gov and login to “Manage My Account”
at the top of the screen. After logging in click:

ACTIVATE CASE SEARCH PRIVILEGES

Settings | Maintenance | Payments _ Usage

en

 

 
 
  

© Actn vate wate Case Searen Prulenes

Chai Semanic Update PACER Buling Emaut
Change Usemame Ae CAVE Balng Fe
Change Password Set PACER Preferences

Set Security information

  

Click the link and it will allow you to enter and store a
credit card and check the AVS status. If it passes, it will
activate the account.

Many merchants will accept credit cards using different
AVS codes to validate this same credit card. The PACER
Service Center is a federal agency and our validation may
be different from other merchants. If the AVS cannot
validate the credit card during registration, PSC does not
receive the authentication.

Accordingly, we will mail an authentication token to you.
Please allow 5 - 7 business days for delivery. Once
received, you can activate the account.

Thank you,
Les

 
EXHIBIT F

 
7:33 ooldLTE @

€ Inbox Activity in Case 1:13-cv-06.... ~~. \”

Wee LAIIDULI IW WU te

Eastern District of New York

Notice of Electronic Filing

The following transaction was entered on
10/8/2020 at 6:48 PM EDT and filed on
10/8/2020

Eastern Savings Bank, FSB v.
Johnson et al

Case Number: 1:13-cv-06070-AMD-ST
Filer:

Document
Number:

Case Name:

No document attached

Docket Text:

NOTICE re Set Hearings: As specifically set
forth in this Court's Order dated September
22nd, the October 15th hearing will be held in
the Central Islip Courthouse NOT the Brooklyn
Courthouse. (Vasquez, Lea)

1:13-cv-06070-AMD-ST Notice has been
electronically mailed to:

Jerold C. Feuerstein
jfeuerstein@kandfllop.com,
litigation@kandfllp.com

Kevin S. Golding info@kgoldinglaw.com

A

& 5 A

 

 
